UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                                  4/28/2021
    SPECTRUM DYNAMICS MEDICAL
    LIMITED,

                                       Plaintiff,                               DISCOVERY ORDER

                         -against-                                          18-CV-11386 (VSB) (KHP)


    GENERAL ELECTRIC COMPANY et al.,

                                       Defendants.

KATHARINE H. PARKER, United States Magistrate Judge

         Defendants General Electric Company, et al. have moved to compel Plaintiff Spectrum

Dynamics Medical Ltd. to answer the following interrogatory:

         Identify by Bates Number all documents that Spectrum made available to one or
         more Defendants during Due Diligence and state, for each document, how and
         when it was shared with Defendants and with which Defendants it was shared.
         Your response to this Interrogatory should indicate whether each document was
         shared in the Spectrum Data Room, during the July 29-30, 2009 Due Diligence
         meeting, during the January 24, 2012 Due Diligence meeting, as part of
         communications with one or more Defendants through February 2012, or as part
         of the June 2012 presentation. If shared in the Spectrum Data Room, your
         response should indicate the date the document was placed in the Spectrum Data
         Room.

(Ex. A to Letter Mot. to Compel at Interrogatory 5, ECF No. 229-1.) 1

         Plaintiff objected to this Interrogatory because it contravenes this District’s Local Rule

33.3, which limits the type of interrogatory that may be served at the initial and middle stages




1
 The Court notes that Interrogatory 5 is actually more than one interrogatory, as it has several discrete subparts.
See Fed. R. Civ. P. 33 (limiting parties to 25 interrogatories, including discrete subparts); see also Fed. R. Civ. P. 33
advisory committee notes to 1993 Amendment (“Parties cannot evade this presumptive limitation through the
device of joining as ‘subparts’ questions that seek information about discrete separate subjects.”),



                                                            1
of a litigation and because it was overly broad and burdensome and not proportional to the

needs of the case, among other reasons.

Local Rule 33.3 states:

       (a) Unless otherwise ordered by the Court, at the commencement of discovery,

           interrogatories will be restricted to those seeking names of witnesses with

           knowledge of information relevant to the subject matter of the action, the

           computation of each category of damage alleged, and the existence, custodian,

           location and general description of relevant documents, including pertinent

           insurance agreements, and other physical evidence, or information of a similar

           nature.

       (b) During discovery, interrogatories other than those seeking information described in

           paragraph (a) above may only be served (1) if they are a more practical method of

           obtaining the information sought than a request for production or a deposition, or

           (2) if ordered by the Court.

       (c) At the conclusion of other discovery, and at least 30 days prior to the discovery cut-

           off date, interrogatories seeking the claims and contentions of the opposing party

           may be served unless the Court has ordered otherwise.

Interrogatory 5 is beyond the scope of subparagraph (a) and not properly propounded pursuant

to subparagraph (c) given that discovery is far from concluded. It is only proper, therefore, if it

is a more practical method of obtaining the information sought than a request for production

or a deposition, as set forth in subparagraph (b).




                                                 2
       At Defendants’ request, Plaintiffs already have provided a detailed chart that specifies

the particular trade secrets it contends were misappropriated by Defendants, the Bates

numbers of documents reflecting those trade secrets, some of which are attached to emails

from Plaintiff to Defendants’ employees during the relevant period, the names of Defendants’

employees who Plaintiff currently believes were provided with the documents and the

approximate dates when they were provided. Defendants insisted on this chart before

producing certain of its own technical documents. After a full conference on the issue, the

Court required Spectrum to provide the chart. Defendants cannot now seek the same

information in the form of an interrogatory.

       The Court also notes that parties may produce business records in response to an

interrogatory if the answer “may be determined by examining, auditing, compiling, abstracting,

or summarizing a party’s business records (including electronically stored information), and if

the burden of deriving or ascertaining the answer will be substantially the same for either

party,” the responding party can simply specify the records where the answers will be located.

Fed. R. Civ. P. 33(d). Here, Plaintiff has not only produced documents reflecting its trade

secrets, but those documents together with information in the chart, allow Defendants to

determine the information it is seeking. Contention interrogatories are improper if they merely

seek regurgitation of factual information obtained in discovery through other means.

       At this point, follow-up questions about the trade secrets and when they were

exchanged is more practically obtained through depositions. See, e.g., Vista Food Exchange,

Inc. v. Comercial De Alimentos Sanchez S DE R L DE C.V., No. 18-cv-8999 (RA) (SLC), 2020 WL

7695712 (S.D.N.Y. Dec. 28, 2020) (finding deposition more practical way of obtaining



                                                3
information than various interrogatories and that other interrogatories sought redundant

information); Roelcke v. Zip Aviation, LLC, No. 15-cv-6284 (JGK) (JLC), 2020 WL 5752228, at *2-3

(S.D.N.Y. Sept. 25, 2020) (finding deposition more practical way of obtaining information than

various interrogatories). Thus, Plaintiff need not answer Interrogatory 5.

                                          CONCLUSION

         For the reasons set forth above, Defendants’ motion at ECF No. 229 is DENIED.

SO ORDERED.

Dated:      April 28, 2021
            New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge




                                                4
